DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ayazi et al. (United States Patent Application Publication No. US 2006/0272414 A1, hereinafter “Ayazi”) in view of Chiu et al. (“Capacitive Vibration-To-Electricity Energy Converter with Integrated Mechanical Switches,” Seventh International Workshop on Micro and Nanotechnology for Power Generation and Energy Conversion Applications (PowerMEMS 2007), Preferred Meeting Management Inc., November 28-29, 2007, p. 121-124; hereinafter “Chiu”) and further in view of Franz et al. (USPN 6,923,062 B2, hereinafter “Franz”).
In reference to claim 1, Ayazi discloses a similar device.  Figures 1 and 2 of Ayazi disclose a microelectronic mechanical system (MEMS) capacitor device which comprises a movable feature (15) that moves relative to a fixed feature (CC1, CS2, CP1, CP2, CS1, CR1, CP1, CP2, CR2).  Ayazi does not disclose forming a nanoscale stopper on the movable feature (15) such it prevents the movable feature (15) from touching the fixed feature (CC1, CS2, CP1, CP2, CS1, CR1, CP1, CP2, CR2) as the movable feature (15) moves toward the fixed feature (CC1, CS2, CP1, CP2, CS1, CR1, CP1, CP2, CR2).  However Chiu discloses forming a nanoscale coating on a MEMS capacitor having a thickness of 500 Angstroms or 50 nm (p. 122).  Chiu discloses that the coating provides the benefit of preventing finger electrode shortage of the capacitor (p. 122).  In view of Chiu, it would therefore be obvious to form a nanoscale coating on sidewalls of the movable feature and the fixed feature.  Chiu does not refer to the nanoscale coating as a “stopper.”  However Chiu discloses (p. 122) that the nanoscale coating defines the maximum displacement (Cmax) of the device which is also the function of the nanoscale stopper described by the applicant (p. 7, paragraph 27 of the currently filed specification).  Thus the nanoscale coating of Chiu is a nanoscale stopper.  Ayazi does not disclose using soft stoppers which engages the movable feature before the movable feature engages the nanoscale stopper such that the soft stopper slows the movable feature relative to the fixed feature.  However figure 2 of Franz discloses the use of cantilever beams (8, 9, 10, 11) which act as stoppers so to provide the benefit of smooth deceleration of the moving parts of the MEMS device (column 3, lines 2-6).  Franz discloses that sudden changes in the speed of moving parts in a MEMS device can lead to mechanical damage of the structure (column 1, lines 37-42).  In view of Franz, it would therefore be obvious to implement cantilever beams which act as soft stoppers which engage the movable feature before the movable feature engages the nanoscale stopper such that the cantilever beam/soft stopper slows the movable feature relative to the fixed feature in the MEMS device of Ayazi constructed in view of Chiu.  
With regard to claim 2, figures 1 and 2 of Ayazi show that the movable feature (15) includes a plurality of movable electrodes (17, 23) extending from a shuttle mass (15).  The fixed feature (CC1, CS2, CP1, CP2, CS1, CR1, CP1, CP2, CR2) comprises a plurality of fixed electrodes (19, 22) that are interdigitated with the plurality of movable electrodes (17, 23).
In reference to claim 3, the device of Ayazi constructed in view of Chiu and Franz has a nanoscale stopper which is positioned on the sidewalls of the shuttle mass (15 – fig. 1, 2 of Ayazi) and an adjacent anchor frame (CC1, CS2, CP1, CP2, CS1, CR1, CP1, CP2, CR2 – fig. 1, 2 of Ayazi).
With regard to claim 4, the device of Ayazi constructed in view of Chiu and Franz has a nanoscale stopper which is positioned on the sidewalls of the plurality of movable electrodes (17, 23 – fig. 1, 2 of Ayazi) and the plurality of fixed electrodes (19, 22 – fig. 1, 2 of Ayazi).
In reference to claim 5, the device of Ayazi constructed in view of Chiu and Franz utilizes a soft stopper in the form of at least one cantilever beam (8, 9, 10, 11 – fig. 2 of Franz) positioned on an anchor frame (CC1, CS2, CP1, CP2, CS1, CR1, CP1, CP2, CR2 – fig. 1, 2 of Ayazi).
With regard to claim 6, the device of Ayazi constructed in view of Chiu and Franz utilizes at least one cantilever beam (8, 9, 10, 11 – fig. 2 of Franz) that includes an end region with a protrusion (14 – fig. 2 of Franz) located to engage a contact zone on the shuttle mass (15 – fig. 1, 2 of Ayazi).
In reference to claim 7, Chiu discloses that the nanoscale stopper is made of silicon nitride (p. 122).
In reference to claim 8, Ayazi discloses a similar device.  Figures 1 and 2 of Ayazi disclose a microsensor which comprises a sensor for sensing an environmental condition (external movement of the microsensor) and a microelectronic mechanical system (MEMS) capacitor device for harvesting energy and powering the sensor such that the MEMS device comprises a movable feature (15) that moves relative to a fixed feature (CC1, CS2, CP1, CP2, CS1, CR1, CP1, CP2, CR2).  The examiner notes the limitation in the preamble which describes the microsensor as being “wireless.”  When reading the preamble in the context of the entire claim, the recitation “wireless sensor” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations.  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Therefore the limitation that the microsensor is “wireless” has not been given any patentable weight.  The examiner notes the limitation which describes the MEMS device as being “for harvesting energy and powering the sensor.”  However note that functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim. See In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226, both of which make it clear that it is the patentability of the device per se which must be determined in a “functional language” claim and not the patentability of the function, and that an old or obvious device alleged to perform a new function is not patentable as a device, whether claimed in “functional language” terms or not. Note that the above case law makes it clear that in such cases applicant has the burden of showing that a prior art device that appears reasonably capable of performing the allegedly novel function is in fact incapable of doing so. See MPEP § 2114. See In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997) See also In re King, 231 USPQ 136 (Fed. Cir, 1986) ("It did not suffice merely to assert that Donley [the cited prior art] does not inherently achieve [the claimed function], challenging the PTO to prove the contrary by experiment or otherwise. The PTO is not equipped to perform such tasks.").  Therefore this limitation is not patentable over Ayazi.  Ayazi does not disclose forming a nanoscale stopper on the movable feature (15) such it prevents the movable feature (15) from touching the fixed feature (CC1, CS2, CP1, CP2, CS1, CR1, CP1, CP2, CR2) as the movable feature (15) moves toward the fixed feature (CC1, CS2, CP1, CP2, CS1, CR1, CP1, CP2, CR2).  However Chiu discloses forming a nanoscale coating on a MEMS capacitor having a thickness of 500 Angstroms or 50 nm (p. 122).  Chiu discloses that the coating provides the benefit of preventing finger electrode shortage of the capacitor (p. 122).  In view of Chiu, it would therefore be obvious to form a nanoscale coating on sidewalls of the movable feature and the fixed feature.  Chiu does not refer to the nanoscale coating as a “stopper.”  However Chiu discloses (p. 122) that the nanoscale coating defines the maximum displacement (Cmax) of the device which is also the function of the nanoscale stopper described by the applicant (p. 7, paragraph 27 of the currently filed specification).  Thus the nanoscale coating of Chiu is a nanoscale stopper.  Ayazi does not disclose using soft stoppers which engages the movable feature before the movable feature engages the nanoscale stopper such that the soft stopper slows the movable feature relative to the fixed feature.  However figure 2 of Franz discloses the use of cantilever beams (8, 9, 10, 11) which act as stoppers so to provide the benefit of smooth deceleration of the moving parts of the MEMS device (column 3, lines 2-6).  Franz discloses that sudden changes in the speed of moving parts in a MEMS device can lead to mechanical damage of the structure (column 1, lines 37-42).  In view of Franz, it would therefore be obvious to implement cantilever beams which act as soft stoppers which engage the movable feature before the movable feature engages the nanoscale stopper such that the cantilever beam/soft stopper slows the movable feature relative to the fixed feature in the MEMS device of Ayazi constructed in view of Chiu.  
With regard to claim 9, figures 1 and 2 of Ayazi show that the movable feature (15) includes a plurality of movable electrodes (17, 23) extending from a shuttle mass (15).  The fixed feature (CC1, CS2, CP1, CP2, CS1, CR1, CP1, CP2, CR2) comprises a plurality of fixed electrodes (19, 22) that are interdigitated with the plurality of movable electrodes (17, 23).
In reference to claim 10, the device of Ayazi constructed in view of Chiu and Franz has a nanoscale stopper which is positioned on the sidewalls of the shuttle mass (15 – fig. 1, 2 of Ayazi) and an adjacent anchor frame (CC1, CS2, CP1, CP2, CS1, CR1, CP1, CP2, CR2 – fig. 1, 2 of Ayazi).
With regard to claim 11, the device of Ayazi constructed in view of Chiu and Franz has a nanoscale stopper which is positioned on the sidewalls of the movable electrodes (17, 23 – fig. 1, 2 of Ayazi) and the fixed electrodes (19, 22 – fig. 1, 2 of Ayazi).
In reference to claim 12, the device of Ayazi constructed in view of Chiu and Franz utilizes a soft stopper in the form of at least one cantilever beam (8, 9, 10, 11 – fig. 2 of Franz) positioned on an anchor frame (CC1, CS2, CP1, CP2, CS1, CR1, CP1, CP2, CR2 – fig. 1, 2 of Ayazi).
With regard to claim 13, the device of Ayazi constructed in view of Chiu and Franz utilizes at least one cantilever beam (8, 9, 10, 11 – fig. 2 of Franz) that includes an end region with a protrusion (14 – fig. 2 of Franz) located to engage a contact zone on the shuttle mass (15 – fig. 1, 2 of Ayazi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        




/KEVIN QUINTO/Examiner, Art Unit 2817